USCA4 Appeal: 21-6686      Doc: 21         Filed: 01/24/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                No. 21-6686


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        RYAN O’NEIL LITTLE, a/k/a LA, a/k/a Youngblood,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Max O. Cogburn, Jr., District Judge. (3:95-cr-00105-MOC-1)


        Submitted: January 20, 2022                                       Decided: January 24, 2022


        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Ryan O’Neil Little, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6686      Doc: 21         Filed: 01/24/2022     Pg: 2 of 2




        PER CURIAM:

               Ryan O’Neil Little appeals the district court’s order denying his motion for

        compassionate release. We have reviewed the record and find that the district court did

        not abuse its discretion. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir.) (stating

        standard of review), cert. denied, 142 S.Ct. 383 (2021). Accordingly, we affirm the district

        court’s order. We deny Little’s motion for the appointment of counsel. We dispense with

        oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                       AFFIRMED




                                                     2